DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 03/30/2021.  Claims 11, 14-17, and 20-29 are pending, with claims 20-29 withdrawn from consideration.  The earliest effective filing date of the present application is 3/3/2014.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0213443 to Geffon et al. (“Geffon”) in view of U.S. Pat. Pub. No. 2007/0045402 to Rothschild (“Rothschild”).
With regard to claims 11 and 17, Geffon discloses the claimed system that links a credit account to a customer identifier (see e.g. [0010], “Some embodiments of the present technology involve using a tokenized pre-authorization to enable card-not-present transactions for in-store purchases without requiring the store to keep storing credit card information on file.”; [0028]), the system comprising: 
 	a point of sale (POS) station comprising: a memory; one or more processors, a customer transaction checkout interface; a customer facing device (see Figs. 7A, 7B, RAM at 715, Processor 755, user interface components at 785, output device 765; [0073]) to receive: a customer identifying information, the customer identifying information being particular to a customer (see [0042] where the POS system is equipped with POS barcode readers that are fully capable of receiving customer specific ID data, such as a token; [0074]); and
	an indicator that said customer does not have a credit card associated with a pre-existing credit account in their possession (see e.g. [0042] where the token is that claimed “indicator”); and
 	a communication device to communicate with a remote credit account linker computing device (see Fig. 7B, Communication interface at 790); 
 	the remote credit account linker computing device comprising: a memory; and one or more processors (see e.g. Fig. 3, Acquiring Institution) to: receive, from said POS station, said 
 	access a database of stored customer information for a plurality of customers, said database comprising: an amount of stored customer identifying information for each of the plurality of customers; and ADS-063B-2-Application No.: 14/637,327Examiner: Ludwig, P.Art Unit: 3687a link to a stored pre-existing credit account information for one or more of the plurality of customers; compare said customer identifying information received from said POS station with the stored customer identifying information of said database; determine a match between said customer identifying information received from said POS station and an identified customer of said plurality of customers; utilize the match to link said customer identifying information received from said POS station with said stored pre-existing credit account information of the identified customer (see [0065], published claim 1, etc.); 
 	provide, to said POS station, 
complete said purchase at said POS station upon receipt of 
However, Geffon does not disclose providing the “stored pre-existing credit account information to said POS station,” and completing the purchase based on the receiving of the stored credit information.  
Rothschild teaches at e.g. [0039] that it would have been obvious to one of ordinary skill in the credit card transaction art to include the ability to present an identifier to a POS, the POS sends the identifier to a remote server, and then the remote server matches the identifier with a credit card number and sends the credit card number to the POS terminal so that the found credit card number can be used to process the transaction, where this is performed in order to allow the user to use any associated credit cards that are associated with the initial identifier provided to 
Therefore, it would have been obvious to one of ordinary skill in the credit card art at the time of filing to modify Geffon to include the ability to present an identifier to a POS, the POS sends the identifier to a remote server, and then the remote server matches the identifier with a credit card number and sends the credit card number to the POS terminal so that the found credit card number can be used to process the transaction, where this is performed in order to allow the user to use any associated credit cards that are associated with the initial identifier provided to the POS.  See Rothschild where the national credit card information is provided to the POS terminal, then the POS terminal provides this national credit card information to a “remote server database 115”, and then further the remote server determines any associated credit cards with the national credit card, and when found “If the national credit card is cross associated with a store credit card, the remote server 114 will communicate back to the point-of-sale terminal 102 the store credit card number and credit card name.”
  
With regard to claim 16, Geffon further discloses where said customer identifying information comprises a password for said customer (see e.g. [0031]).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geffon, Rothschild, and U.S. Pat. No. 6,095,413 to Tetro et a. (“Tetro”).

With regard to claims 14 and 15, Geffon is silent regarding where said customer identifying information comprises a number of digits of a social security number of said customer, and or a zip code of said customer.  
 	Tetro teaches at e.g. abstract, Fig. 2 and 3, that it would have been obvious to one of ordinary skill in the fraud monitoring and prevention art to include the ability to receive 
	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to include the ability for a customer to input social security number and zip code, where this is beneficial as a form of identification and fraud prevention.  See Tetro.  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/Primary Examiner, Art Unit 3687